Exhibit 10.33

 

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement is entered into as of August
28, 2003 (the “Amendment”), by and between COMERICA BANK, successor in interest
to COMERICA BANK – CALIFORNIA (“Bank”) and DITECH COMMUNICATIONS CORPORATION
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of August 7, 2002, as amended (collectively, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.               The following defined term in Section 1.1 of the Agreement is
hereby amended to read as follows:

 

“Revolving Maturity Date” means July 31, 2004.

 

2. The reference to “One Hundred Thousand Dollars ($100,000)” in Section 2.1(e)
of the Agreement is hereby amended to read as follows: “Two Hundred Thousand
Dollars ($200,000)”.

 

3. The last paragraph of Section 6.3 of the Agreement and Subsection 6.3(f) of
the Agreement are hereby deleted in their entirety.

 

4. Sections 6.7 and 6.8 of the Agreement are hereby amended in their entirety to
read as follows:

 

6.7 Accounts and Minimum Balance. Borrower shall maintain and shall cause each
of its Subsidiaries to maintain its primary depository and operating accounts
with Bank.

 

6.8  [Intentionally Omitted.]

 

5. Section 6.10 of the Agreement is hereby amended in its entirety to read as
follows:

 

6.10 Minimum Liquidity. At all times, Borrower shall maintain a balance of
unrestricted cash and cash equivalents of not less than Twenty Million Dollars
($20,000,000).

 

6. Exhibit C to the Agreement is hereby amended and replaced in its entirety by
Exhibit C attached hereto.

 

7. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all promissory notes,
guaranties, security agreements, mortgages, deeds of trust, environmental
agreements, and all other instruments, documents and agreements entered into in
connection with the Agreement.

 

8. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred which is continuing.

 

9. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

10. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

1

--------------------------------------------------------------------------------


 

(a)          this Amendment, duly executed by Borrower;

 

(b)         an amount equal to all Bank Expenses incurred through the date of
this Amendment; and

 

(c)          such other documents, and completion of such other matters, as Bank
may reasonably

deem necessary or appropriate.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above

written.

 

 

DITECH COMMUNICATIONS CORPORATION

 

 

 

By:

/s/ William J. Tamblyn

 

 

 

 

Title:

VP/Chief Financial Officer

 

 

 

 

 

 

COMERICA BANK

 

 

 

By:

/s/ Bob Shutt

 

 

 

 

Title:

FVP – Group Manager

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO: COMERICA BANK

FROM: DITECH COMMUNICATIONS CORPORATION

 

The undersigned authorized officer of DITECH COMMUNICATIONS CORPORATION hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                           with all
required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct as of the
date hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Quarterly financial statements

 

Quarterly within 50 days

 

Yes

 

No

 

 

 

 

 

 

 

Annual (CPA Audited)

 

FYE within 100 days

 

Yes

 

No

 

 

 

 

 

 

 

10K and 10Q

 

(annually and quarterly, as applicable)

 

Yes

 

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain at all times (measured on a Quarterly Basis):

 

 

 

 

 

 

 

 

Minimum “Effective Tangible Net Worth”

 

$

75,000,000

*

$

 

 

Yes

 

No

Minimum Liquidity

 

$

20,000,000

 

$

 

 

Yes

 

No

 

--------------------------------------------------------------------------------

* Borrower shall maintain at all times an Effective Tangible Net Worth of not
less than Seventy Five Million Dollars ($75,000,000) plus fifty percent (50%) of
all proceeds received by Borrower on or after the Closing Date from Subordinated
Debt and / or the sale or issuance of its equity securities. “Effective Tangible
Net Worth” as used herein means Tangible Net Worth minus Total Liabilities.

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

Received by:

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

Signature

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

Title

 

Date:

 

 

 

 

Date

 

Compliance Status

Yes

No

 

3

--------------------------------------------------------------------------------